IN THE
                              TENTH COURT OF APPEALS

                                       No. 10-13-00173-CR

DARRELL FERGUSON,
                                                                       Appellant
v.

THE STATE OF TEXAS,
                                                                       Appellee



                                From the 13th District Court
                                  Navarro County, Texas
                                Trial Court No. D34418-CR


                                ABATEMENT ORDER


        On March 27, 2013, appellant, Darrell Carlin Ferguson, filed his notice of appeal

in the trial court, challenging his judgment of conviction for continuous sexual abuse of

a young child or children, a first degree felony. See TEX. PENAL CODE ANN. § 21.02 (West

Supp. 2012). Ordinarily, criminal appellants attach a copy of the judgment and the trial

court’s certification of right of appeal to their notice of appeal. Appellant did not.1


        1We note that appellant erroneously directed his notice of appeal to the Fifth Court of Appeals in
Dallas, Texas, rather than the Tenth Court of Appeals in Waco, Texas—the court with appellate
        On May 28, 2013, Joshua B. Tackett, the Navarro County District Clerk,

forwarded appellant’s notice of appeal to this Court. Tackett also included a letter

which stated the following: “Please find enclosed the notice of appeal. As of this date,

Mr. Graham has not filed with this office the trial court’s certification.” In light of this

letter, on June 5, 2013, this Court sent appellant a letter inquiring about the trial court’s

certification of right of appeal. In our letter we requested that appellant respond within

thirty days of June 5, 2013, and provide this Court with a copy of the trial court’s

certification of appellant’s right of appeal. At that point, the Clerk’s Record had not

been filed.

        We have received no correspondence from appellant in this case. Further, on

July 5, 2013, the Clerk’s Record was filed in this case. Upon review, we do not find a

certification of appellant’s right of appeal in the Clerk’s Record.

        At this point, we abate this cause to the trial court with instructions to hold a

hearing to determine: (1) why a certification of appellant’s right of appeal has not been

included in the Clerk’s Record, see TEX. R. APP. P. 25.2(a)(2), (d); (2) whether appellant’s

attorney has abandoned the appeal; (3) whether appellant still desires to proceed with

the appeal; (4) whether appellant is receiving effective assistance of counsel; and (5)

whether appellant desires to represent himself or obtain new counsel.2 But see id. at R.




jurisdiction over a case originating in Navarro County, Texas. See TEX. GOV’T CODE ANN. § 22.201(k)
(West Supp. 2012) (“The Tenth Court of Appeals district is composed of the counties of . . .
Navarro . . . .”).
         2 The Reporter’s Record indicates that when the trial court pronounced appellant’s sentence, it

noted that appellant has “a right of appeal in this case as in any criminal case.”

Ferguson v. State                                                                                Page 2
25.2(d) (“The appeal must be dismissed if a certification that shows the defendant has

the right of appeal has not been made part of the record under these rules.”).

        The trial court shall conduct the hearing within twenty-one (21) days after the

date of this order. The trial court clerk and court reporter shall file supplemental

records within thirty-five (35) days after the date of this order.




                                                  PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal abated
Order issued and filed July 25, 2013
Do not publish




Ferguson v. State                                                                Page 3